In re Lynch, Clyde Aaron; — Defendants); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, Nineteenth Judicial District Court, Div. “L”, No. 3-92-291; to the Court of Appeal, First Circuit, No. KW93 0386.
Granted. Bail order vacated. Bail of $100,000 on original charges reinstated. Trial court may set reasonable bail on new charges separately.
ORTIQUE, J., concurs in the reinstatement of $100,000 bail. However, there appears to be no “new” charges in my view.
HALL, J., not on panel.